         Case 1:15-cr-00036-DSC Document 141 Filed 12/30/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              )
                                                      )
               v.                                     )       1:15cr36
                                                      )       Electronic Filing
ELIZABETH MCMAHAN                                     )




                           TENTATIVE FINDINGS AND RULINGS

       AND NOW, this 30th day of December, 2019, upon due consideration of Elizabeth
McMahan's ("defendant") objections to the Presentence Investigation Report and the addendum
thereto, the court makes the following tentative findings and rulings:

   1. In accordance with the parties' joint stipulation, a 14 level increase is warranted pursuant
      to U.S.S.G. § 2B1.1(b)(1)(H) because the loss attributable to defendant is at least
      $550,000.00 but fewer than $1,500,000.00;

   2. A 2 level increase is warranted pursuant to U.S.S.G. § 3C1.1 because the false testimony
      given at the Unemployment Compensation Hearing was given under oath at a state
      proceeding, pertained to the underlying offense conduct and was calculated to avoid
      detection of that conduct by any investigative authority; and

   3. Based on the above, defendant has an adjusted base offense level of 21 and her criminal
      history category is I, which results in a guidelines sentencing range of 37 to 46 months.

       Defendant's objection that the testimony denying any attempt to obtain the tickets was

immaterial to government's proof of guilt misses the mark. While the testimony does not

undercut the force of the government's proof as to the count to which defendant pled guilty,

establishing such a nexus is not required. Under the applicable version of § 3C1.1 and its

commentary, the enhancement reaches testimony given under oath in a state proceeding that is

purposefully calculated to thwart detection of the criminal conduct underlying the offense of

conviction. See Application Note 1 to U.S.S.G. § 3C1.1 ("Obstructive conduct that occurred

prior to the start of the investigation of the instant offense of conviction may be covered by this
         Case 1:15-cr-00036-DSC Document 141 Filed 12/30/19 Page 2 of 3



guideline if the conduct was purposefully calculated, and likely, to thwart the investigation or

prosecution of the offense of conviction."). Indeed, providing false information to a

governmental authority where that information is calculated to avoid any inquiry that would

likely result in the discovery of the underlying criminal conduct and the initiation of an

investigation into that conduct is sufficient to support the enhancement. See United States v.

Weikal-Beachat, 640 F. App'x 219, 222-23 (3d Cir. 2016) (upholding a § 3C1.1 enhancement

where the defendant's false information to the Pennsylvania Office of Disciplinary Counsel "was

likely to obstruct the flow of information to federal authorities as they investigated her crimes.");

United States v. McFadden, 2018 WL 8950924 (E.D. Pa., October 26, 2016) (conduct that is

calculated to thwart an investigation into the conduct underlying the offense of conviction

provides an appropriate nexus for application of the enhancement).

       Defendant was directly questioned under oath at the Pennsylvania Unemployment

Compensation Hearing about the offense conduct involving the arrangement of an unauthorized

discount in exchange for Katy Perry tickets and flatly denied any such quid pro quo. This

falsehood was under oath and calculated to avoid further inquiry into her course of criminal

conduct in general and the offense conduct underlying Count Twenty-five. As a result, there is

more than a sufficient nexus for application of the enhancement notwithstanding that the

testimony was given prior to the initiation of the federal investigation and did not undermine the

government's proof as to Count Twenty-five.

       Defendant has a criminal history score of 0 which results in a criminal history category of

I. See U.S.S.G. §§ 4A1.1; 5A. Based on the above, defendant has an adjusted base offense level




                                                  2
         Case 1:15-cr-00036-DSC Document 141 Filed 12/30/19 Page 3 of 3



of 21 and her criminal history category is I, which results in a guidelines sentencing range of 37

to 46 months.



                                                     s/David Stewart Cercone
                                                     David Stewart Cercone
                                                     Senior United States District Judge



cc:    Christian A. Trabold, AUSA
       Douglas Sughrue, Esquire

       United States Marshal Service


       (Via CM/ECF Electronic Mail)




                                                 3
